Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/07/2022.
Claims 8-14 are pending, claims 1-7 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vecellio (Pub. No. 2015/0014108  A1) further in view of JP Pub. No. 3009640 U.



Regarding claim 8, Vecellio discloses:
A luggage system (see Fig. 3A-3B) comprising: 
a luggage housing assembly, comprising a front housing portion (see Fig. 3A-3B, internal volume 115) and a rear housing portion connected to the front housing portion by a hinge (see Fig. 3A-3B, hinge 120, rear housing portion 130); 
a set of wheels mounted to the luggage housing assembly (see Fig. 3A-3B wheels 124); 
a compression pad subsystem installed within the rear housing portion (see Fig. 3A-3B, straps 133), the compression pad subsystem comprising a 

However, Vecellio fails to disclose:
two compression straps, wherein each of the two compression straps has a first end connected to a first side of the rear housing portion and a second end connected to a second side of the rear housing portion opposite the first side; and a compression-pad structure comprising a single perimeter and movably positioned within an interior volume of the rear housing portion using the two compression straps wherein the compression-pad structure comprises two loops, and each of the two compression straps passes through a corresponding one of the two loops to attach the compression-pad structure to the two compression straps; wherein, in a coupled and tightened configuration, the two compression straps are configured to generate compression forces between the compression pad structure and the rear housing portion of the luggage housing assembly.
Thus, 3009640 discloses:
two compression straps (see Fig. 1 and 2, straps 6, see par [0007]), wherein each of the two compression straps has a first end connected to a first side of the rear housing portion and a second end connected to a second side of the rear housing portion opposite the first side (see Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3); and a compression-pad structure comprising a single perimeter and movably positioned within an interior volume of the rear housing portion using the two compression straps wherein the compression-pad structure comprises two loops (see Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]), and each of the two compression straps passes through a corresponding one of the two loops to attach the compression-pad structure to the two compression straps (see Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]); wherein, in a coupled and tightened configuration, the two compression straps are configured to generate compression forces between the compression pad structure and the rear housing portion of the luggage housing assembly (see Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a luggage system of Vecellio to include two compression straps in order to form of a material stretchable  (see 3009640 par [0008]).

Regarding claim 11, Vecellio and 3009640 disclose:

wherein the compression pad structure further comprises a projection extending toward an interior surface of the luggage housing assembly 9482553.1Application No.: 16/930,9273 Docket No.: J0332.70000US06 Amendment dated September 14, 2021 Reply to Office Action of June 24, 2021from the single perimeter of the compression pad structure, wherein the projection is configured to maintain garments from slipping around while the compression straps are tightened (see Vecellio Fig. 3A-3B, straps 133, connectors 136a, 136b, see par [0003], such as straps (often called cross band straps) and/or divider panels, that are attached to an inner surface of the case, extend across the enclosed storage volume of the case....hold the belongings in place during transport...., see 3009640, Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]).

Regarding claim 12, Vecellio and 3009640 disclose:
wherein the two compression strap is comprise two spaced-apart sets of male-female snap-together-type releasable buckle straps anchored to an internal surface of the luggage housing assembly (see Vecellio Fig. 3A-3B, 4-7, straps 133, connectors 136a, 136b, see par [0036-0042], see 3009640, Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]).

Regarding claim 13, Vecellio and 3009640 disclose:
wherein the two compression strapped is fastened to an internal surface of the luggage housing assembly (see Fig. 3A-3B, 4-7, straps 133, connectors 136a, 136b, see par [0036-0042], see 3009640, Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]).


Regarding claim 14, Vecellio and 3009640 disclose:
wherein the compression-pad structure comprises: a ridge like structure extending about the single perimeter; and an external fabric lining extending around the ridge like structure (see Fig. 3A-3B, 4-7, straps 133, connectors 136a, 136b, see par [0036-0042], see 3009640, Fig. 1 and 2, straps 6, see par [0007-0008], leafs 2 and 3, par [0009-0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vecellio (Pub. No. 2015/0014108  A1) and JP Pub. No. 3009640 U further in view of Chehebar (Pub. No. 2013/0126286 A1).

Regarding claim 9, Vecellio fails to disclose:
an expandable laundry bag component defining an internal volume for storing soiled clothes.
Thus, Chehebar discloses:
an expandable laundry bag component defining an internal volume for storing soiled clothes (see Fig. 1-2, and 4-5, see par [0062], a user may carry just the compression bag to the laundromat or laundry room ...., see par [0067-0069], see par [0070-0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a luggage system of Vecellio to include a laundry bag in order to permit the user to compress laundry during travel (see Chehebar par [0003]).

Regarding claim 10, Chehebar discloses:
a laundry bag storage pouch for containing the laundry bag component when empty of soiled clothes and stored in the laundry bag storage pouch (see Fig. 1-2, and 4-5, see par [0062], a user may carry just the compression bag to the laundromat or laundry room ...., see par [0067-0069], see par [0070-0073]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851